Title: To Alexander Hamilton from William S. Smith, 10 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks august 10th. 1799—
          
          Your Letter of yesterday’s date relative to Lt. Hoffman, was delivered to me this morning, my feelings were very sensibly effected, when Lieut Livingston made a verbal communication to me of Lt. Hoffmans conduct the preceeding night—I requested him to consider the case maturely and if he had charges of that serious nature against Lt. Hoffman they should be exhibited on paper, with his signature.
          About three hours after, Lt. Livingston presented a Let. of which the enclosed is a Copy, dated the 3d. inst. Least the multiplicity of business which at present demands your attention, should have prevented your keeping a copy of the Letter addressed to you of the 7th. signed R. L. R. Livingston, I take the liberty of enclosing one—that you may compare them
          I am highly sensible that this is a very delicate affair, and is entitled to every circumspection, particularly on my part—my own sensibility and the dispositions I have to view thro’ the most favourable medium, the errors of youth added to the perfect respect, I entertain for the family and friends of Mr. Hoffman, must give way to the honor of the service, and the dignity of the Regt. the command of which I have been complimented with—I have agreably to your wish fully weighed the opposite considerations, on the one hand I do not pretend to be a judge of the innocence or guilt of Lt. Hoffman, tho’ the accuser and the accused, may both call it a joke—I must therefore advise a speedy investigation, by a Court martial, as the only move left to erase the blot put on the skirt of Lt. Hoffman—if the opinion of a Court martial, should rub it off,  I suppose, they will not permit Lt. Livingston to pass uncensured for presuming thus to sport with the character of an officer, and the dignity of the service, by entering specific and solemn charges, which when put in train of investigation, the accuser is disposed to consider as a joke—Whether Lt. Hoffman is acquitted or condemned, I conceive it for the good of the service that an investigation should be promptly had, unless you as the Commanding General should think proper upon Lt. Livingstons Letter to recommend, the withdrawing of the arrest, that Lt. Hoffman may volunt— retire from Service—
          I am decidedly of opinion that the honor of the service should be preserved unblemishd and particularly solicit that the 12th. Regt. both relative to interior and exterior relations, should preserve it sacred and unsullied.
          I have the Honor to be—With the highest respect Sir Your most obedt & very Humble Sert.
          
            W. S. Smith
            Lt. Colo. Comdt.
             12th. Regt
          
        